        Case 3:20-cv-00285-BSM Document 39 Filed 06/14/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

TERRY FOSTER and                                                         PLAINTIFFS
JANIE BREWER

v.                         Case No. 3:20-cv-00285-BSM

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS, LOCAL 1516, et al.                                  DEFENDANTS

                                       ORDER

      Plaintiffs’ motion for reconsideration [Doc. No. 37] is denied. Broadway v. Norris,

193 F.3d 987, 990 (8th Cir. 1999).

      IT IS SO ORDERED this 14th day of June, 2021.




                                                 UNITED STATES DISTRICT JUDGE
